Dear Mr. Baer and Mr. Speer:
We received your request for an opinion regarding La. R.S. 27:247. This statute provides that Casino Support Services contracts may be presented to the legislature for approval by mail ballot. However, the statute is silent as to the procedure for preparing and mailing the ballot.  It is our understanding from your request that in the past the legislature followed the procedures found in La. R.S. 39:461.1 for a mail ballot. La. R.S. 39:461.1 pertains to the Interim Emergency Board and does in fact provide a very specific procedure for the preparation and content of mail ballots.  In view of the absence of specific procedures in R.S.27:247, it is our opinion that the legislature may utilize the procedures set forth in La. R.S. 39:461.1 for the mail ballot for approval of Casino Support Service contracts.
If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/crt